DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 13, 16-18, and 24 have been cancelled.


Status of Claims
2.    This Office Action is in response to the application filed on 01/10/2020. Claims 1-12, 14-15, 19-23, and 25 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  Claim 1 uses “;” in the limitation “determine a maximum value of a number of receive (Rx) SS for a MCS and a bandwidth (BW) for the HE station, wherein the determination is based on a largest number of Rx SS that supports the MCS for the BW as indicated by the supported HE-MCS and NSS set field; an operating mode (OM) notification frame; and ;” must be replaced with “,”.  The “;” is used at the end of each limitation. Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  Claim 1 uses “;” in the limitation “determine a maximum value of a number of receive (Rx) SS for a MCS and a bandwidth (BW) for the HE station, wherein the determination is based on a largest number of Rx SS that supports the MCS for the BW as indicated by the supported HE-MCS and NSS set field; an operating mode (OM) notification frame; and a value of an OM control (OMC) field”. The “;” must be replaced with “,”.  The “;” is used at the end of each limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “generate signaling to cause the HE AP to transmit the PPDU to the HE station in accordance with the MCS, the BW, and the selected number of Rx SSs.”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from claim 1.

Claim 14 recites the limitation “generate signaling to cause the HE AP to transmit the PPDU to the HE station in accordance with the MCS, the BW, and the selected number of Rx SSs.”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of their dependency from cancelled claim 24. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15, 19-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liwen Chu, ‘Comment Resolution OMI and Operating Mode’, doc.: IEEE 802.11-17/1067R2, 27 July 2017 (hereafter Liwen) in view of Seok (US 2016/0050659 A1) .
For claim 1 Liwen teaches an apparatus of a high-efficiency (HE) access point (AP) (see page 3 Discussion: “HE AP behavior with HE STA”), the apparatus comprising: 
Memory (see page 3 Discussion: “ it is well known in the art that a HE AP has at least a memory coupled with a processor configured to perform”); and 
processing circuitry coupled to the memory, the processing circuity ((see page 3 Discussion: “ it is well known in the art that a HE AP has at least a memory coupled with a processor configured to perform”) configured to: 
decode a first physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU), the first PPDU comprising a supported HE-modulation and coding scheme (MCS)(HE- MCS) and number of spatial streams (SS) (NSS) set field, the first PPDU received from an HE station (see page 4 “A HE AP/STA can announce different NSS support at 160/80+80 MHz from NSS support at 20/40/80 MHz in the VHT Capabilities element (with such announcement, NSS at 20/40/80 MHz and 160/80+80 MHz are updated). With additional HE MCS-NSS fields for 160/80+80 MHz, HE NSS at 160/80+80 MHz can be flexibly defined” and page 7 “encoded PPDUs”-it is well known in the art that a transmitter encode a parameter whereas the receiver decode the corresponding encoded parameter”); 
determine a maximum value of a number of receive (Rx) SS for a MCS and a bandwidth (BW) for the HE station, wherein the determination is based on a largest number of Rx SS that supports the MCS for the BW as indicated by the supported HE-MCS and NSS set field; an operating mode (OM) notification frame; and a value of an OM control (OMC) field (see pages 6-8 Tables 9-74 &9-75 subfield of the Operating Mode Field “RX NSS field value with supported HE MCS and NSS, indicates maximum number of spatial steams that STA1 can receive in an HE PPDU”, page 13 “Operating Notification frame with channel width field (BW) value determination”, pages 9-10 Table 9-xxx “Setting of the VHT Channel Width and VHT NSS at a HE STA transmitting the OM Control subfield”) ; 
select a number of Rx SSs for the HE station, wherein the number of Rx SSs is less than or equal to the maximum value of Rx SS for the MCS and the BW (see 9.4.2.158 VHT Capabilities element, pages 10-11 “constraint selection for VHT PPDU”); 
encode a second PPDU in accordance with the MCS, the BW, and the selected number of Rx SSs, the second PPDU comprising data for the HE station (see page 7 “encoded PPDU”); and 
generate signaling to cause the HE AP to transmit the PPDU to the HE station in accordance with the MCS, the BW, and the selected number of Rx SSs (see pages 9-10 Table 9-xxx “Setting of the VHT Channel Width and VHT NSS at a HE STA transmitting the OM Control subfield”).
Although, Liwen teaches design parameters and guidelines of a PPDU, Liwen does not explicitly teach decoding HE PPDU. 
However, Seok teaches decoding HE PPDU and encoding PPDU (see paragraphs 106-107 and Table 1). In addition, Seok teaches it may be assumed that in the case where the AP receives M spatial streams in UL SU PPDU from only one STA, a maximum decoding performance is K bps. That is , an allowed maximum rate for a UL SU transmission may be K bps. In case the AP receives N Spatial streams simultaneously in a UL MU PPDU from a plurality of STAs, the decoding performance of the AP should be K/M*N in order to support the same rate as for transmission of a UL SU PPDU for each STA. Thus, to minimize the increase of the implementation complexity of the AP and increase the gain of a UL MU transmission, different K values (i.e., values corresponding to supported HE-MCS and NSS sets of the AP) may be set for SU transmission and MU transmission  (see paragraphs 295-296).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claim invention to use the teachings Seok in the PPDU design guidelines of Liwen to minimize the increase of the implementation complexity of the AP and increase the gain of a UL MU transmission, different K values (i.e., values corresponding to supported HE-MCS and NSS sets of the AP) may be set for SU transmission and MU transmission (see Liwen: paragraphs 295-296).

           For claim 2 Liwen in view of Seok teaches the apparatus, wherein the determine the maximum value of the number of Rx SS for the MCS and the BW for the HE station further comprises: 
	determine a first maximum value of a number of Rx SS for the MCS and the BW, wherein the first maximum value of the number of Rx SS is equal to the largest number of Rx SS that supports the MCS for the BW as indicated by the supported HE-MCS and NSS set field (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: section 9.2.4.6.3); 
	determine a second maximum value of the number of Rx SS for the MCS and the BW based on the OM notification frame, if the OM notification frame is received from the HE station in the first PPDU or a first previous PPDU (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: section 9.2.4.6.3); 
	determine a third maximum value of the number of Rx SS for the MCS and the BW based on a value of the OMC field, if the OMC field is received from the HE station in the first PPDU or a second previous PPDU (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: section 9.2.4.6.3); and 
	determine the maximum value of Rx SS for the MCS and the BW for the HE station to be the smaller of the first maximum value of the number of Rx SS, the second maximum value of the number of Rx SS, and the third maximum value of the number of Rx SS (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: section 9.2.4.6.3).

For claim 3 Liwen in view of Seok teaches the apparatus, wherein the supported HE-MCS and NSS set field comprises a Rx HE-MCS Map for less than equal to 80 MHz, a Rx HE-MCS Map for 160 MHz, and a Rx HE-MCS Map for 80+80 MHz, and wherein each of the Rx HE-MCS Map for less than equal to 80 MHz, the Rx HE-MCS Map for 160 MHz, and the Rx HE-MCS Map for 80+80 MHz comprises a Rx HE-MCS map and Basic HE-MCS and NSS set field (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: page 5 “supported HE-MCS and NSS set field in HE Capabilities element is defined as:”)

           For claim 4 Liwen in view of Seok teaches the apparatus claim 3, wherein the Rx HE-MCS map and Basic HE- MCS and NSS set field comprises a maximum (Max) HE-MCS for 1 SS field, a Max HE-MCS for 2 SS field, a Max HE-MCS for 3 SS field, a Max HE-MCS for 3 SS field, a Max HE-MCS for 4 SS field, a Max HE-MCS for 5 SS field, a Max HE-MCS for 6 SS field, a Max HE-MCS for 7 SS field, and a Max HE-MCS for 8 SS field (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: page 3 “where VHT-MCS Map is defined as:”).

           For claim 5 Liwen in view of Seok teaches the apparatus claim 4, wherein for each of the Max HE-MCS for 1 SS field, the Max HE-MCS for 2 SS field, the Max HE-MCS for 3 SS field, the Max HE-MCS for 3 SS field, the Max HE-MCS for 4 SS field, the Max HE-MCS for 5 SS field, the Max HE- MCS for 6 SS field, the Max HE-MCS for 7 SS field, and the Max HE-MCS for 8 SS field, a 0 indicates support for a value of HE-MCS of 0-7 for a corresponding number of SS, 1 indicates support for the value of HE-MCS of 0-9 for the corresponding number of SS, 2 indicates support for the value of HE-MCS of 0-11 for the corresponding number of SS, and 3 indicates that the corresponding number of SS is not supported (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: page 3 “where VHT-MCS Map is defined as:”).

           For claim 6 Liwen in view of Seok teaches the apparatus claim 5, wherein the determine the first maximum value of N Rx SS for the MCS and the BW further comprises: 
determine the first maximum value of N Rx SS for the MCS and the BW to be equal to a maximum value of M for which the Max HE-MCS for M SS field has a value that indicates support for the MCS, wherein the M is between 0 and 3, and wherein the Max HE-MCS for M SS field is part of a corresponding Rx HE-MCS Map field for the BW (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: page 3 “where VHT-MCS Map is defined as: If the Rx NSS Type subfield is 0, indicates the supported channel width: In a VHT STA, in a VHT STA, see Table 9-75 (setting of the channel width subfield and 160/80+80 BW subfield at a VHT STA transmitting the Operating Mode Field” ).

           For claim 8 Liwen in view of Seok teaches the apparatus claim 1, wherein the processing circuitry is further configured to: 
encode a third PPDU, the third PPDU comprising an AP OMC applied duration field, the AP OMC applied duration field indicating a duration the HE AP has to update the maximum Rx SS for the HE station after receiving an updated OMC field, wherein the duration does not start until an end to a current transmission opportunity (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: section 9.2.4.6.3 and as discussed in claim 1); and 
generate signaling to cause the HE AP to transmit the third PPDU to the HE station (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: section 9.2.4.6.3 and as discussed in claim 1).

           For claim 9 Liwen in view of Seok teaches the apparatus claim 8, wherein the processing circuitry is further configured to: 
decode a second OMC field from the HE station, the second OMC field part of a media access control (MAC) portion of a fourth PPDU (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: section 9.2.4.6.3 and as discussed in claim 1); and 
determine an updated maximum Rx SS for the HE station before the expiration of the duration indicated by the AP OMC applied duration field (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: section 9.2.4.6.3 and as discussed in claim 1).

           For claim 10 Liwen in view of Seok teaches the apparatus claim 1, wherein the processing circuitry is further configured to: 
determine a maximum Rx SS for each of a plurality of HE stations, the plurality of HE stations including the HE station, the maximum Rx SS based on a corresponding MCS and a corresponding BW for a corresponding HE station (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: section 9.4.1.53  and table 9-74 and as discussed in claim 1); 
encode a trigger frame, the trigger frame comprising downlink (DL) resource units for the plurality of HE stations, wherein each resource unit of the resource units comprises the corresponding MCS, the corresponding BW, and a number of Rx SS, wherein the number of Rx SS is less than or equal to a corresponding maximum Rx SS for a corresponding HE station (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: section 9.4.1.53  and table 9-74 and as discussed in claim 1); 
encode the trigger frame to further comprise data for each of the plurality of HE stations, wherein the data is encoded in accordance with the DL resource unit (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: section 9.4.1.53  and table 9-74 and as discussed in claim 1)s; and 
generate signaling for the HE AP to transmit the trigger frame in accordance with the DL resource units (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: section 9.4.1.53  and table 9-74 and as discussed in claim 1).

           For claim 11 Liwen in view of Seok teaches the apparatus claim 1, wherein the HE AP and the HE station are each one from the following group: 
an Institute of Electrical and Electronic Engineers (IEEE) 802.1 lax access point, an IEEE 802.11 ax station, an IEEE extremely-high throughput (EHT) access point, an IEEE 802.11 EHT station, an IEEE 802.11 station, and an IEEE 802.11 access point (this limitation is merely a matter of design option in view of the feature of Liwen further in view of Seok see Liwen: page 1 “IEEE p802.,11” and as discussed in claim 1).

           For claim 12 Liwen in view of Seok teaches the apparatus claim 1, further comprising transceiver circuitry coupled to the processing circuitry (see Liwen: AP or STA has at least a transceiver and as discussed in claim 1).

For claim 14 Liwen in view of Seok teaches a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of an apparatus of a high-efficiency (HE) access point (AP) (as discussed in claim 1), the instructions to configure the one or more processors to: 
decode a first physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU), the first PPDU comprising a supported HE-modulation and coding scheme (MCS)(HE- MCS) and number of spatial streams (SS) (NSS) set field, the first PPDU received from an HE station (as discussed in claim 1); 
determine a maximum value of a number of receive (Rx) SS for a MCS and a bandwidth (BW) for the HE station, wherein the determination is based on a largest number of Rx SS that supports the MCS for the BW as indicated by the supported HE-MCS and NSS set field; an operating mode (OM) notification frame; and a value of an OM control (OMC) field (as discussed in claim 1); 
select a number of Rx SSs for the HE station, wherein the number of Rx SSs is less than or equal to the maximum value of Rx SS for the MCS and the BW (as discussed in claim 1); 
encode a second PPDU in accordance with the MCS, the BW, and the selected number of Rx SSs, the second PPDU comprising data for the HE station (as discussed in claim 1); and 
generate signaling to cause the HE AP to transmit the PPDU to the HE station in accordance with the MCS, the BW, and the selected number of Rx SSs (as discussed in claim 1).

           For claim 15 Liwen in view of Seok teaches the non-transitory computer-readable storage medium of claim 14, wherein the instructions further configure the one or more processors to: 
determine a first maximum value of a number of Rx SS for the MCS and the BW, wherein the first maximum value of the number of Rx SS is equal to the largest number of Rx SS that supports the MCS for the BW as indicated by the supported HE-MCS and NSS set field (as discussed in claims 1-2, 7-9 and Liwen: section 9.2.4.6.4.3); 
determine a second maximum value of the number of Rx SS for the MCS and the BW based on the OM notification frame, if the OM notification frame is received from the HE station in the first PPDU or a first previous PPDU (as discussed in claims 1-2, 7-9 and Liwen: section 9.2.4.6.4.3); 
determine a third maximum value of the number of Rx SS for the MCS and the BW based on a value of the OMC field, if the OMC field is received from the HE station in the first PPDU or a second previous PPDU (as discussed in claims 1-2, 7-9 and Liwen: section 9.2.4.6.4.3); and 
determine the maximum value of Rx SS for the MCS and the BW for the HE station to be the smaller of the first maximum value of the number of Rx SS, the second maximum value of the number of Rx SS, and the third maximum value of the number of Rx SS (as discussed in claims 1-2, 7-9 and Liwen: section 9.2.4.6.4.3).

For claim 19 Liwen in view of Seok teaches an apparatus of a high-efficiency (HE) station, the apparatus comprising: 
Memory (as discussed in claim 1); and 
processing circuitry coupled to the memory (as discussed in claim 1), the processing circuity configured to: 
encode a supported HE-modulation and coding scheme (MCS)(HE-MCS) and number of spatial streams (SS) (NSS) set field, the supported HE-MSC and NSS set field indicating a maximum number of Rx SS supported by the HE station for HE-MSCs and bandwidths (BWs) (as discussed in claim 1); 
generate signaling to cause the HE station to transmit the supported HE-MCS and NSS set field to an HE access point (AP) (as discussed in claim 1); 
determine a value of an operation mode (OM) control (OMC) field, the value indicating one or more different values for the maximum number of Rx SS supported by the HE station for HE-MSCs and BWs (as discussed in claim 1); and 
generate signaling to cause the HE station to transmit the OMC field to the HE AP, wherein the OMC field is included in a media access control (MAC) portion of a HE physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU) (as discussed in claim 1).
           For claim 20 Liwen in view of Seok teaches the apparatus claim 19, wherein the processing circuitry is further configured to: 
determine first maximum values of Rx SS for MCSs and BWs, wherein the first maximum values of N Rx SS are equal to a largest number of Rx SS that supports a MCS of the MCSs for a BW of the BWs as indicated by the supported HE-MCS and NSS set field (is merely matters of design option in of the feature of and Liwen (see section 9.2.4.6.3) “( a RX NSS subfield indicates the maximum number of spatial streams; and the Rx NSS support as function of received HE PPDU bandwidth BW at an HE STA transmitting an OM Control subfield is defined as Floor (Rx-NSS from-OMI * (HE-NSS-at-BW /Max-HE-NSS-at-80) where Rx-NSS-from-OMI Tx NSS from the OM Control subfield transmitted by the STA, HE-NSS-at-BW HE NSS at BW MHz from the supported HE-MCS and NSS Set field transmitted by the STA, Max-HE-NSS-at-80 Maximum HE NSS from the HE-MCS and NSS Set field transmitted by the STA)”); 
determine second maximum values of Rx SS for the MCSs and the BWs based on the value of the OMC field (as discussed above); and 
determine maximum values of Rx SS for the MCSs and the BWs supported by the HE station to be the smaller of the first maximum values of N Rx SS and the second maximum values of Rx SS (as discussed above).

           For claim 21 Liwen in view of Seok teaches the apparatus claim 20, wherein the processing circuitry is further configured to: 
decode a second PPDU from the HE AP, the second PPDU including an indication of a resource unit (RU) for the HE station to decode a data portion of the second PPDU, and wherein the RU indicates a BW of the BWs, a MCS of the MCSs, and a number of Rx SS, wherein the number of Rx SS is less than or equal to a maximum Rx SS for the MCS and the BW of the maximum values of Rx SS for the MCSs and the BWs (is merely matters of design option in of the feature of and Liwen (see section 9.2.4.6.3) “( a RX NSS subfield indicates the maximum number of spatial streams; and the Rx NSS support as function of received HE PPDU bandwidth BW at an HE STA transmitting an OM Control subfield is defined as Floor (Rx-NSS from-OMI * (HE-NSS-at-BW /Max-HE-NSS-at-80) where Rx-NSS-from-OMI Tx NSS from the OM Control subfield transmitted by the STA, HE-NSS-at-BW HE NSS at BW MHz from the supported HE-MCS and NSS Set field transmitted by the STA, Max-HE-NSS-at-80 Maximum HE NSS from the HE-MCS and NSS Set field transmitted by the STA)”).

           For claim 22 Liwen in view of Seok teaches the apparatus claim 20, wherein the processing circuitry is further configured to: 
determine a third maximum values of Rx SS for the MCSs and the BWs based on a value of an OM field (is merely matters of design option in of the feature of and Liwen (see section 9.2.4.6.3) “( a RX NSS subfield indicates the maximum number of spatial streams; and the Rx NSS support as function of received HE PPDU bandwidth BW at an HE STA transmitting an OM Control subfield is defined as Floor (Rx-NSS from-OMI * (HE-NSS-at-BW /Max-HE-NSS-at-80) where Rx-NSS-from-OMI Tx NSS from the OM Control subfield transmitted by the STA, HE-NSS-at-BW HE NSS at BW MHz from the supported HE-MCS and NSS Set field transmitted by the STA, Max-HE-NSS-at-80 Maximum HE NSS from the HE-MCS and NSS Set field transmitted by the STA)”); and 
determine an updated maximum Rx SS for the MCSs and the BWs for the HE station to be the smaller of the maximum value of Rx SS for the MCSs and BWs and the third maximum values of Rx SS for the MCSs and BWs (is merely matters of design option in of the feature of and Liwen (see section 9.2.4.6.3) “( a RX NSS subfield indicates the maximum number of spatial streams; and the Rx NSS support as function of received HE PPDU bandwidth BW at an HE STA transmitting an OM Control subfield is defined as Floor (Rx-NSS from-OMI * (HE-NSS-at-BW /Max-HE-NSS-at-80) where Rx-NSS-from-OMI Tx NSS from the OM Control subfield transmitted by the STA, HE-NSS-at-BW HE NSS at BW MHz from the supported HE-MCS and NSS Set field transmitted by the STA, Max-HE-NSS-at-80 Maximum HE NSS from the HE-MCS and NSS Set field transmitted by the STA)”).

           For claim 23 Liwen in view of Seok teaches the apparatus claim 20, wherein the processing circuitry is further configured to: decode a second PPDU, the second PPDU comprising an AP OMC applied duration field, the AP OMC applied duration field indicating a duration the HE AP has to update the maximum Rx SS for the HE station after receiving an updated OMC field, wherein the duration does not start until an end to a current transmission opportunity; and refrain from changing a number of Rx antennas after transmitting the updated OMC field until after the duration has transpired (is merely matters of design option in of the feature of and Liwen (see section 9.2.4.6.3) “( a RX NSS subfield indicates the maximum number of spatial streams; and the Rx NSS support as function of received HE PPDU bandwidth BW at an HE STA transmitting an OM Control subfield is defined as Floor (Rx-NSS from-OMI * (HE-NSS-at-BW /Max-HE-NSS-at-80) where Rx-NSS-from-OMI Tx NSS from the OM Control subfield transmitted by the STA, HE-NSS-at-BW HE NSS at BW MHz from the supported HE-MCS and NSS Set field transmitted by the STA, Max-HE-NSS-at-80 Maximum HE NSS from the HE-MCS and NSS Set field transmitted by the STA)”).

 	For claim 25  Liwen in view of Seok teaches the apparatus of claim 24, further comprising transceiver circuitry coupled to the processing circuitry (as discussed in claims 1 and 12); and 
one or more antennas coupled to the transceiver circuitry (as discussed in claims 1 and 12).

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127. The examiner can normally be reached Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415